Citation Nr: 0914903	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  98-01 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease and ischemic heart 
disease.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a disability 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1965 to October 1965 
and from September 1967 to February 1971; the Veteran had 
reserve service prior to and following his active service, 
with reserve component service ending in 1995.  This appeal 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board remanded the claims 
addressed in this decision in 2003 and in March 2006.  


FINDINGS OF FACT

1.  The Veteran does not meet the diagnostic criteria for a 
diagnosis of PTSD, and no current psychiatric disorder was 
manifested in service, or during a presumptive period 
following service, and no current psychiatric disorder is 
related to the Veteran's active service.

2.  The Veteran did not manifest a cardiac disorder, to 
include coronary artery disease or ischemic heart disease, in 
service or during a presumptive period following service, and 
no cardiac disorder is etiologically related to the Veteran's 
active service, and establishes that the Veteran was not 
disabled by a cardiac disorder during performance of reserve 
component service.

3.  The Veteran did not incur chronic and continuous migraine 
headaches in service or as a result of active service, and 
clear and unmistakable evidence establishes that headaches 
that preexisted service were not aggravated during service, 
and was not disabled by headaches during performance of 
reserve component service, and no current complaint of 
migraine headaches is etiologically related to the Veteran's 
active service.

4.  The Veteran did not incur chronic and continuous 
dizziness in service, or during any presumptive period 
following service discharge, and no current complaint of 
dizziness is etiologically related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met, nor made 
service connection be pursuant.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2008).

2.  The criteria for service connection for a cardiac 
disorder, to include coronary artery disease or ischemic 
heart disease, are not met, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2008).

3.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

4.  The criteria for service connection for a disorder 
manifested by dizziness have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for the claimed disorders.
 
VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Before 
considering the merits of the appeal, the Board must consider 
whether VA's duties to notify and assist the Veteran have 
been met.

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran submitted his claims for service 
connection for a heart disorder, to include coronary artery 
disease, and for migraine headaches, in 1997, prior to 
enactment of the VCAA.  The Veteran submitted the claims for 
service connection for PTSD and dizziness later, in July 
2000.  The Veteran was initially advised of the types of 
development conducted in a PTSD claim in May 2001 letter, 
and, in a another May 2001 letter, was advised of VA's duties 
to notify and assist him.  Another letter regarding VA's 
duties to notify and assist the Veteran was issued in April 
2002.  Following the Board's 2003 Remand of the claims, the 
Appeals Management Center (AMC) issued a March 2004 letter 
addressing notice and duty to assist as to all claims 
included in this appeal.  Another letter addressing all the 
claims was issued in April 2005.  This letter included notice 
of all required elements except discussion of the law 
governing determination of the degree of disability and the 
effective date of a grant of service connection.  

Following the Board's March 2006 Remand, the AMC issued 
another letter advising the Veteran of VA's duties to notify 
and assist him in May 2006.  The Veteran was advised of the 
final two elements of required notice in the May 2006 letter.  
See Dingess, supra.  

VCAA notice errors, including timing errors, are presumed 
prejudicial unless VA shows that the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, the 
Veteran's arguments and statements following the multiple 
notices demonstrate personal knowledge of the criteria for 
service connection, a disability rating, and an effective 
date.  

Additionally, the Board notes that a November 2008 
supplemental statement of the case (SSOC) was issued after 
notice compliant with Dingess was issued.  The 
readjudications following the proper notice disclose that the 
Veteran was not harmed by the denials of service connection 
where the Veteran had not yet been advised of the criteria 
for establishing the level and effective date of a 
disability.  

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  These appeals may be 
adjudicated without a remand for further notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Unfortunately, the Veteran's service treatment records are 
incomplete, although numerous attempts have been made to 
obtain additional records of the Veteran's active service and 
of the Veteran's reserve service records, without success.  
The RO has documented multiple attempts to obtain additional 
service or reserve records since the Board's 2006 Remand, but 
all attempts have been unsuccessful.  The Veteran has 
provided all copies of service treatment records in his 
possession.

Social Security Administration (SSA) records were obtained.  
See Vol. III (more than 100 pages of records from SSA).  
Lengthy VA records have been obtained.  The Veteran has been 
provided several VA examinations, and VA opinion as to the 
etiology of the Veteran's current disabilities has been 
obtained.  The Veteran was afforded an opportunity to testify 
at a personal hearing scheduled in 2002.  The Veteran 
cancelled that hearing.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
term "active military, naval, or air service" includes active 
duty or any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, or any period of inactive duty for training (INACDUTRA) 
during which disability resulted from an injury [but not 
disease] incurred during that INACDUTRA.  38 U.S.C.A. § 
101(22), (24) (West 2002 & Supp. 2008); see VAOPGCPREC 4-
2002.

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the veteran presently has the same condition).   There is 
a presumption applicable for service connection for psychosis 
and for certain cardiac disorders, to include 
arteriosclerosis and brain hemorrhage.  The Board has 
considered each applicable presumptive period.
 
Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

1.  Claim for service connection for PTSD

The service treatment records from the Veteran's active 
service are incomplete.  The provider who completed a 
physician's summary for purposes of the Veteran's separation 
examination in January 1971 noted that the Veteran complained 
of nervousness.  Post-service reserve component records 
establish that he did not report symptoms of PTSD, and the 
reserve service records are unfavorable to a finding that any 
chronic and continuous psychiatric disorder was manifested.

By a statement dated in August 2000, O.C., MD, stated that 
the Veteran met the criteria for three major diagnoses, PTSD, 
bipolar disorder, and rule out panic disorder.  Dr. C. stated 
that the Veteran's catastrophic situation in 1969, when his 
wife left Puerto Rico for the United States with another man, 
taking the Veteran's only child, "could be considered" the 
precipitating factor for these disorders.  In February 2002, 
Dr. C. reiterated that opinion.

On VA examination conducted in May 2001, the reviewer 
discussed the Veteran's complaint of nervousness at the time 
of service discharge.  A diagnosis of bipolar disorder was 
assigned.  In a February 2002 private psychiatric 
certificate, Dr. C. reiterated the opinion that the most 
appropriate diagnosis was bipolar disorder with manic 
episodes and mixed symptoms of depression and PTSD secondary 
to participation in the Vietnam War.  In October 2002, a 
diagnosis of bipolar disorder was assigned.  The examiner 
noted that the Veteran was still receiving VA mental health 
treatment with an assigned diagnosis of bipolar disorder.

On VA examination conducted in May 2005, the examiner noted 
that the Veteran first received psychiatric treatment in 
1999.  The examiner reviewed the Veteran's medical history 
following his discharge from active service.  The examiner 
described the Veteran's current symptoms and the marital 
stressor the Veteran experienced during his war-time service.  
The examiner concluded that there was no objective clinical 
evidence to establish a diagnosis of PTSD.  The examiner 
concluded that there was no objective evidence to support 
onset of a psychiatric disorder prior to 1999.  The VA 
examiners who conducted May 2005 and November 2008 VA 
examinations each assigned a diagnosis of bipolar disorder. 

VA treatment records dated in 2005 and 2006 reflect that the 
Veteran was treated for bipolar disorder on a continuing 
basis.  A November 2006 private medical statement from 
E.R.O., MD, stated several disorders for which he was 
treating the Veteran, but did not include a psychiatric 
disorder.  

In his numerous statements, the Veteran contended that he had 
nervousness in service, which was later manifested as 
depression and PTSD, as a result of abandonment by his spouse 
and loss of his child while he was in active service.  
However, the majority of clinicians, as stated in the medical 
opinions of record, have concluded that the Veteran suffers 
from bipolar disorder and does not meet the diagnostic 
criteria for PTSD.  

The examiner who conducted the November 2008 VA examination 
concluded that the Veteran did not have a current 
neuropsychiatric disorder which was caused by or a result of 
the Veteran's active military service, and there was no 
evidence that the Veteran developed a psychiatric disorder 
within one year following service.  The examiner's report of 
the November 2008 examination explained that the Veteran's 
post-service reserve component records disclosed that the 
Veteran did not seek psychiatric care until after he retired 
from the reserves in 1995, and later clinical records show 
that the onset of a psychiatric disorder was no earlier than 
1999.  In particular, the VA examiner noted that the Veteran 
did not seek care for a psychiatric disorder until after a 
cardiac disorder required him to terminate gainful employment 
in 1997.  After reciting the many events which occurred after 
the Veteran's service, the examiner concluded, based on the 
fact that more than 25 years elapsed after the Veteran's 
service before he sought care for a psychiatric disorder, 
that the current psychiatric disorder was not caused by or a 
result of the Veteran's service.  

The Veteran's contention that his wife left him during his 
active military service is supported by the record.  The 
record also notes that the Veteran complained of nervousness 
on his service discharge examination.  However, the post 
service evidence, including reserve records, overwhelmingly 
establish that the Veteran did not complain of or seek 
treatment for a psychiatric disorder until 1999, when more 
than 25 years had elapsed after his 1971 service discharge.  
While there are some variations in the psychiatric diagnoses 
assigned, the overwhelming majority of the examiners and 
providers have assigned a diagnosis of bipolar disorder.  

While there are at least two records which reference 
treatment of PTSD, the preponderance of the evidence 
establishes that the Veteran does not meet the criteria for a 
diagnosis of PTSD.  The Veteran has vigourously argued that 
the marital and family stressors he suffered in service are 
the root of all current psychiatric disorders, but the 
psychiatric examiners and providers have provided opinions 
which contradict the Veteran's assertions.  The Veteran's lay 
testimony may be accepted as competent to establish symptoms 
visible to a lay individual, such as nervousness, but a lay 
individual is not competent to assess those symptoms as 
manifestations of a specific psychiatric disorder or to 
determine that the observable symptoms are diagnostic of one 
psychiatric disorder rather than another.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when . . . lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  
PTSD is not a disorder with visible symptoms which may be 
observed by a lay person, as general rule, and the Veteran's 
observations and belief as to the causes underlying his 
current psychiatric disorder conflict with the professional 
observations and conclusions of record.

As the preponderance of the evidence is against the claim, 
and the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.  
 
2.  Claim for service connection for a cardiac disorder

The Veteran's service treatment records are incomplete; those 
records available do not reflect diagnosis of a cardiac 
disorder during the Veteran's active service.  There are no 
objective records which document that a cardiac disorder was 
manifested within one year following the Veteran's 1971 
service discharge.  

Reserve component periodic examinations conducted in November 
1978, January 1983, and October 1987, disclose no findings 
that the Veteran had coronary artery disease or any cardiac 
disorder.  Consultation reports rendered in June 1994 and 
January 1995 disclose that the Veteran had 
hypercholesterolemia and complained of chest pain on 
exercise.  A cardiac catheterization conducted in December 
1994 revealed coronary artery disease, with a 60 percent 
stenosis of one of the coronary arteries.  March 1995 records 
disclose that the Veteran was placed on a restricted physical 
profile and was not allowed to run.  He retired from reserve 
service with more than 20 years of service in 1995.  

April 1997 VA examination confirms a diagnosis of coronary 
artery disease, and discloses that the Veteran was first 
hospitalized for chest pain in 1997.  The May 2001 VA 
examination report reflects that the Veteran first complained 
of angina pectoris in 1991, that an episode of hypotension 
was noted in 1991, and that coronary artery insufficiency was 
diagnosed in 1994.  The VA examiners concluded that the 
Veteran did not manifest a cardiac disorder during active 
service or within one year thereafter.

A Veteran may be granted service connection for a disease or 
injury incurred in line of duty which results in disability 
during a period of active duty for training reserve service, 
and may be granted service connection for an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurs during inactive duty for training.  

Reserve records dated in September 1992 through March 1995 
establish that the Veteran was continued on a modified 
physical profile.  Continuing cardiac diagnostic examinations 
during this period establish that the Veteran did not incur 
myocardial infarction, cerebrovascular accident, or cardiac 
arrest.  No medical provider who treated the Veteran prior to 
his retirement from reserve service in 1995, or who treated 
the Veteran after his 1995 reserve service retirement, noted 
any report of myocardial infarction, cerebrovascular 
accident, or cardiac arrest during a period of ACDUTRA.  The 
clinical records establish, beyond a preponderance, that the 
Veteran was not disabled due to cardiac disease during a 
period of active duty for training.  

The records of December 1994 diagnostic testing (cardiac 
catheterization) and March 1997 VA hospital admission 
disclose that no evidence of myocardial infarction, 
cerebrovascular accident, or cardiac arrest was present in 
December 1994.  There is no notation that the Veteran 
reported a history of myocardial infarction, cerebrovascular 
accident, or cardiac arrest to the providers who treated him 
in 1997.  The fact that no such diagnosis was assigned prior 
to 1997 is highly probative evidence that the Veteran did not 
manifest disability due to myocardial infarction, 
cerebrovascular accident, or cardiac arrest during ACDUTRA or 
INACDUTRA.  

The VA treatment records establish that a myocardial 
infarction was diagnosed after the Veteran's retirement from 
reserve component service.  No presumption of service 
connection for a cardiac disorder is applicable to the 
Veteran's periods of ACUTRA or INACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
service connection may not be granted based on any 
presumptive period following the Veteran's periods of ACDUTRA 
or INACDUTRA between 1975 and 1995 under 38 U.S.C.A. § 1111 
(the presumption of soundness), 3.306 (presumption of 
aggravation of a chronic pre-existing disease), or 38 C.F.R. 
§§ 3.307 and 3.309 (presumption of service incurrence for 
certain diseases).   

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

3.  Claim for service connection for migraine headaches

A September 1967 report of medical history for purposes of 
service induction reflects that the Veteran reported 
headaches during childhood.  The incomplete records from the 
Veteran's active service disclose no recurrence or treatment 
of migraine headaches.  

Clinical and nonclinical records from the Veteran's lengthy 
period of reserve component service are associated with the 
claims files.  In particular, reserve component periodic 
examinations conducted in November 1978, January 1983, 
October 1987, and April 1991 are devoid of any notation that 
the Veteran complained of or was treated for migraine 
headaches during a period of performance of reserve component 
service.  

The voluminous VA and SSA records associated with the claims 
file are devoid of evidence that the Veteran was treated for 
migraine headaches continuously and chronically following his 
active service or following his retirement from reserve 
service.  The SSA decision associated with the record 
(undated copy) reflects a determination that the Veteran was 
disabled for SSA purposes as of October 1, 1997.  That 
decision references the Veteran's complaints of frequent 
headaches, but does not reference a diagnosis of or treatment 
for migraine headaches.  

The Veteran did not complain of or report treatment for 
migraine headaches at his May 2001 VA examination.  No 
diagnosis of migraine headaches was assigned.  

The examiner who conducted the VA examination in October 2008 
stated that review of the Veteran's outpatient VA clinical 
records discloses that the Veteran sought treatment for 
multiple body aches, described as pressure in his head and 
weakness.  The examiner opined that, other than this entry, 
there were few complaints of headache noted.  The Veteran 
reported that his migraine headaches were manifested as a 
cold sensation, with throbbing, and occasional flashing 
lights.  He reported that migraine headaches occurred 
monthly.  

The examiner opined that a diagnosis of migraine headaches 
could be assigned.  The October 2008 VA medical opinion 
reflects that the examiner considered the Veteran's 
allegation that a blow to the head in service resulted in the 
Veteran's current migraine headache disorder.  The examiner 
concluded that the current migraine headaches were not linked 
to trauma in service, given the amount of time (more than 35 
years) that elapsed between the Veteran's service discharge 
in 1971 and the 2008 diagnosis of migraine headaches.  

The October 2008 VA medical opinion also reflects that the 
examiner considered the Veteran's allegation that, if 
migraine headaches were not incurred in service, headaches 
increased in severity or were aggravated during service.  The 
extensive and voluminous VA and private clinical records 
associated with the claims files establish that the Veteran 
did not seek treatment for migraine headaches for many years 
following his service discharge.  The examiner concluded that 
the Veteran's current headaches were not linked to his 
service.  The evidence and the 2008 opinion are unfavorable 
to the claim.  

Moreover, the Veteran statements that migraine headaches were 
incurred in service are not credible, when the statements are 
reviewed in light of the reserve records.  The Veteran did 
not report headaches in 1978.  He reported sinusitis and 
occasional headaches in January 1983.  In October 1987, the 
Veteran reported a "[h]istory of sinusitis and migraine 
headaches since childhood.  No recent exacerbations."  In 
April 1991, the Veteran reported that he had sinusitis when 
younger.  Based on the Veteran's report of frequency and 
severity, the clinician who completed the medical history 
concluded that the Veteran's headaches were without clinical 
significance.  These records establish that, for at least 20 
years following the Veteran's 1971 service discharge, the 
Veteran himself reported that the headaches he had after 
service were not more frequent or severe or of a different 
type than he had prior to active service.  

The Veteran, as a lay person, is competent to state that he 
experienced headaches.  The Veteran is competent to state 
when the headaches were noted.  He is competent to state 
whether he had headaches before service, during service, and 
after service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, to the extent that the Veteran's 
current lay statements conflict with his prior lay 
statements, the prior statements are more persuasive.  The 
Board concludes that the current statements are not credible.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that (i) the disability existed prior 
to service, and that (ii) the disability was not aggravated 
by service, will rebut the presumption of soundness.  38 
U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003.  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).  The medical history reported by the 
Veteran during service and following service establishes 
clearly and unmistakably that the Veteran had headaches prior 
to service, and that the headaches did not increase in 
disability during the Veteran's service.  The presumption of 
soundness is rebutted.  

The only evidence which conflicts with the Veteran's 
statements that rebut the presumption of soundness are the 
Veteran's own, later, statements for purposes of this claim.  
As discussed in this decision, because the Veteran's current 
statements conflict with his own earlier lay statements, the 
current statements are not credible.  The evidentiary 
standard which applies to the burden to rebut the presumption 
of soundness (clear and unmistakable evidence) is met.  Kent 
v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

The criteria for rebutting the presumption of soundness 
require that the evidence clearly and unmistakably 
establishes that there was no increase in disability, i.e., 
that there was no aggravation of the disorder during the 
Veteran's service.  As noted above, the evidence establishes, 
clearly and unmistakably, that the Veteran's headaches were 
not aggravated in service.  The Veteran's own lay statements 
are the only evidence he has presented in his own favor.  The 
Veteran's current statements conflict with his statements 
from 1978 to 1991.  The current statements, to the extent 
that they conflict with the prior statements, are not 
credible.  VA medical opinions of record are highly 
unfavorable to the claim for service connection for 
headaches.  There is no medical evidence which, interpreted 
in the light most favorable to the Veteran, may be 
interpreted as favorable to this claim.  

The lay evidence from the Veteran and the medical opinions 
are adverse to the claim for service connection for migraine 
headaches.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  



4.  Claim for service connection for dizziness

The Veteran's incomplete service treatment records are devoid 
of evidence of complaints or treatment of dizziness.  The 
Veteran denied dizziness or fainting spells at the time of 
his November 1978, January 1983, October 1987 and April 1991 
reserve periodic examinations.  This evidence is unfavorable 
to the claim for service connection for dizziness.

Some of the Veteran's complaints of dizziness after service 
have been attributed to cardiac disease.  As discussed above, 
service connection is not in order for a cardiac disorder, 
nor may service connection be granted for dizziness 
associated with that disorder.  There is no evidence that any 
medical provider has assigned a diagnosis of a medical 
disorder manifested by dizziness.  There is no evidence that 
the Veteran was disabled by dizziness during any period of 
ACDUTRA or INACDUTRA.  This evidence is unfavorable to the 
claim.

A June 2000 VA clinical note reflects that the Veteran 
developed dizziness as a side effect of Depakote.  That 
medication was not used to treat the Veteran during service, 
and is not used to treat a disorder for which service 
connection has been granted.  Thus, service connection may 
not be granted on a secondary basis for dizziness as a side 
effect of treatment of a service-connected disability.  

The Veteran did not complain of dizziness or report treatment 
for dizziness at his May 2001 VA examination.  No diagnosis 
of dizziness was assigned.  The VA examiner who conducted the 
October 2008 VA examination determined that there was no 
neurological abnormality to which dizziness could be 
attributed.  The examiner concluded that it was less than 
likely that the Veteran's current complaint of dizziness was 
etiologically linked with his service, to include an alleged 
blow to the head during service.  The examiner apparently 
concluded that dizziness could not be etiologically linked to 
any blow to the head during the Veteran's service, given the 
lengthy period that elapsed (nearly 40 years) after the 
Veteran's service before such a blow or such symptoms were 
brought to a provider's attention.  

In short, there is no evidence that dizziness was incurred or 
manifested in service or resulted in disability during a 
period of ACDUTRA or INACDUTRA or is otherwise etiologically 
related to the Veteran's active service.  As the evidence is 
not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable outcome.  38 U.S.C.A. § 5107(b).  The claim 
must be denied.  


ORDER

The appeal for service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

The appeal for service connection for a cardiac disorder, to 
include coronary artery disease and ischemic heart disease, 
is denied.

The appeal for service connection for migraine headaches is 
denied.

The appeal for service connection for a disorder manifest by 
dizziness is denied.


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


